DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's election without traverse of Group I, claims 16-31 is acknowledged. Claim 32 is withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention. 
Applicant's arguments filed 24 January 2022 have been fully considered but are not persuasive. The new claims are disclosed by the cited references as detailed in the rejection below.  

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 16, 21-23, and 28-29 rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. Patent Application Publication # 2010/0204918) in view of Rogers (U.S. Patent # 6,493,650).

Regarding Claims 16 and 28:
Joo teaches:
A method of operating an accident data memory (fig 1: black box 140) for a motor vehicle (fig 1, Paragraphs 9, 14, 43), comprising steps: 
establishing a system time of the accident data memory (figs 1-2, etc: clock time 130 of navigation device 120 and black box 140); 
obtaining raw data and a reference time from a satellite navigation system (P45, 55, 1, 22, 71, etc: raw data would be the unprocessed signals or data directly received from satellites; reference time = time from GPS signals); 
synchronizing the system time of the accident data memory with the reference time (P56, Figures 2 and 5-6, P10, 15, 79, etc: synchronizing clock time with reference time from GPS signals) when the reference time is available (when reference time is not available, it follows that nothing can be synchronized to it); 
receiving an accident signal indicating detection of an accident of the motor vehicle (P82, 33, 79, 81, 85, etc); 
receiving accident data regarding the accident (P33, 79, 81-82, 85, etc); 
in response to the accident signal, recording the data from the satellite navigation system, the accident data regarding the accident, and the system time in a non-volatile memory of the accident data memory (P33, 79, 81-82, 85, etc); and 
providing the data, the accident data, and the system time from the non-volatile memory for use in an evaluation or a reconstruction of the accident (P33, 79, 81-82, 85, etc).
Joo does not disclose recording the raw data from the satellite navigation system; or providing the raw data from memory. 
In the same field of endeavor, Rogers discloses recording the raw data from the satellite navigation system; and providing the raw data from memory (claim 1, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Joo to record and provide the raw data, as taught by Rogers, in order to improve GPS time and location measurements by correcting for signal distortions (claim 1).


Regarding Claim 21:
Joo teaches:
managing the system time in a clock of a unit containing 3the accident data memory. (Figure 5 and 6, “a representative example of the time-using device 180 may be a clock device 130 or a black box device 140 installed on a vehicle.” [0065]; “The black box is usually used to accurately make a diagnosis of an accident by capturing information on the car or surroundings at the time of the accident… it is important that the black box consistently monitors time information for capturing the details of the accident.” [0079]; “A black box 140 according to the present invention includes a time information receiving unit 610, an event receiving unit 620, a clock generating unit 630 and a controller 640.” [0080]; “The time information receiving unit 610 receives time information 303 from a navigation device 120. The received time information 303 is stored in a storage medium such as a memory so as to consistently monitor in the controller 640.” [0081]; “The clock generating unit 630 generates time information by its inner clock” [0083]; [0073]). The system time in the claim limitation is managed through a clock or a black box. The black box includes an inner clock that generates the time and it also includes memory for capturing the time information as well as information regarding the vehicle at the time of the accident.
Regarding Claim 22:
Joo teaches:
managing the system time in a clock of the accident data memory. (Figure 5 and 6, “a representative example of the time-using device 180 may be a clock device 130 or a black box device 140 installed on a vehicle.” [0065]; “The black box is usually used to accurately make a diagnosis of an accident by capturing information on the car or surroundings at the time of the accident… it is important that the black box consistently monitors time information for capturing the details of the accident.” [0079]; “A black box 140 according to the present invention includes a time information receiving unit 610, an event receiving unit 620, a clock generating unit 630 and a controller 640.” [0080]; “The time information receiving unit 610 receives time information 303 from a navigation device 120. The received time information 303 is stored in a storage medium such as a memory so as to consistently monitor in the controller 640.” [0081]; “The clock generating unit 630 generates time information by its inner clock” [0083]; [0026], [0074]). The system time in the claim limitation is managed through a clock or a black box. The black box includes an inner clock that generates the time and it also includes memory for capturing the time information as well as information regarding the vehicle at the time of the accident.
Regarding Claim 23:
Joo teaches:
updating the system time by a number of decaying storage 3elements when the reference time becomes unavailable ([0058]: crystal oscillator).
Regarding Claim 29:
Joo teaches:
a satellite navigation module 3that comprises the satellite navigation system and that is 4configured to generate the reference time (figure 3, “a method of performing time synchronization using a navigation device, the method including: (a) performing time synchronization between a GPS satellite and a navigation device by receiving GPS signals by a navigation device from at least one GPS satellite” [0010]; figure 1, [0045])


3.	Claim(s) 17-18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. # 2010/0204918) in view of Rogers (U.S. Patent # 6,493,650), as applied to claim 16 above, further in view of Bradley (U.S. # 2013/0030642).

Regarding Claims 17 and 30:
Joo does not explicitly teach but Bradley teaches
generating integrity data regarding reliability or 3integrity of the reference time by the satellite navigation 4system (“Each GPS record contains a time component, a location component, and a set of data quality indicators. The data quality indicators in various embodiments of the present invention may include: signal-to-noise ratio (SNR), number of satellites, signal strength, horizontal dilution of precision (HDOP), and vertical dilution of precision (VDOP).” [0086]). The integrity data refers to data that represents the reliability and or accuracy of the reference time. “Such integrity data are data which display the reliability of the reference time generated from satellite navigation.” See at least page 3, lines 11-13. In this case, the quality indicators mentioned in the art, measures the quality and precision of the GPS record. Therefore, measuring the quality and precision of the time component as well as the location component, thus, making the quality indicator the same as the integrity data.  The data quality indicators are contained in the GPS record, making it indicative that the data is generated by means of a satellite navigation system or GPS.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the used of integrity data regarding reference time as taught by Bradley because “Delivery services and other transportation-related businesses utilize large numbers of drivers and must therefore implement certain measures to minimize the risk of accidents… the driver could then be reprimanded or closely monitored, in order reduce the likelihood of a future occurrence… if other factors caused the accident, the business may be able to relieve itself of liability upon a showing of evidence that the driver was not at fault. Therefore, there is a need for systems and methods for collecting accident data for use in assessing potential causes of the accident.” See at least paragraph 0003-0005.
Regarding Claim 18:
Joo teaches:
recording the data in the non-volatile memory in response to the accident signal. (Joo teaches accident detection and data storage in a memory [Joo paragraph 0079 and 0081] 
However Joo does not explicitly disclose data including integrity data and said data stored in a non-volatile memory. 
Bradly teaches:
Integrity data “data quality indicator” [0086], and storing data in non-volatile memory “nonvolatile storage” [0075])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the used of integrity data and said data stored in a non-volatile memory as taught by Bradley because “Delivery services and other transportation-related businesses utilize large numbers of drivers and must therefore implement certain measures to minimize the risk of accidents… the driver could then be reprimanded or closely monitored, in order reduce the likelihood of a future occurrence… if other factors caused the accident, the business may be able to relieve itself of liability upon a showing of evidence that the driver was not at fault. Therefore, there is a need for systems and methods for collecting accident data for use in assessing potential causes of the accident.” See at least paragraph 0003-0005.


4.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20100204918 ) in view of Rogers (U.S. Patent # 6,493,650) and Bradley (US 20130030642 ) as applied to claim 17 above, further in view of Carter (US 20120208557 ).

Regarding Claim 19:
Joo does not explicitly teach but Bradly teaches:
the integrity data are wholly or partially based on a satellite-based augmentation system. (Bradly teaches integrity data based on a satellite system “data quality indicator” [0086] 
However Bradly does not explicitly disclose data which is based on a satellite-based augmentation system, SBAS. 
Carter teaches:
Data based on a satellite-based augmentation system, SBAS “Satellite Based Augmentation Systems, SBAS” [0095]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the use of integrity data, and satellite-based augmentation system, SBAS as taught by Bradly in view of Carter because “the use of location based authentication would make strong authentication procedures even better.” See at least paragraph 0004.



5.	Claim(s) 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20100204918 ) in view of Rogers (U.S. Patent # 6,493,650) and  Bradley (US 20130030642 ) as applied to claim 17 above, further in view of ROY (US 20180080795 ).

Regarding Claims 20 and 31:
Joo does not explicitly teach but Bradly teaches:
when the reference time becomes unavailable, calculating an 3integrity level based on the integrity data existing prior 4to the unavailability of the reference time. (Bradley teaches integrity data and integrity level “data quality indicators” and “level of precision of the GPS record”
“Each GPS record contains a time component, a location component, and a set of data quality indicators. The data quality indicators in various embodiments of the present invention may include: signal-to-noise ratio (SNR), number of satellites, signal strength, horizontal dilution of precision (HDOP), and vertical dilution of precision (VDOP).” [0086]
“the data filtration module accesses one or more data quality indicators associated with a GPS record to determine the level of precision of the GPS record. The level of precision required may vary depending on the particular function of the data… the data filtration module may be configured to automatically select a value or range of values in response to a user selection of a particular data function (e.g., safety monitoring, accident reconstruction, etc.” [0088]
However, Bradly does not explicitly disclose data that continuous to be calculated in the event of a failure to the reference time. 
Roy teaches:
Data that continuous to be calculated in the event of a failure to the reference time “in combination with GPS systems to provide higher positional accuracy or to provide continued position estimation when GPS coverage fails.” [0011])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the use of integrity data, integrity level, and continuous calculation of data as taught by Bradly in view of Roy because “Dead reckoning may be useful in areas where GPS signal is absent, as it allows estimation of position where it would otherwise be impossible. Odometry data can be used in a number of different ways with varying levels of sophistication. Techniques for determining vehicle orientation and map-matching can increase the accuracy of estimated positions.” See at least paragraph 0011.


6.	Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20100204918 ) in view of Rogers (U.S. Patent # 6,493,650), as applied to claim 1 above, further in view of Ujiie (US 6081163 A).

Regarding Claim 23:
Joo does not explicitly teach but Ujiie teaches:
updating the system time by a number of decaying storage 3elements when the reference time becomes unavailable. (“when an ultra high accuracy reference signal, such as GPS time signal, is unable to be received from an outside source, such as an artificial satellite for a certain long period of time, a free running frequency of an internal crystal oscillator is compensated in a linear fashion based on the prior history of the crystal oscillator. A crystal oscillator, which has been run for a sufficiently long time such as several hundred to several thousand hours (aging), shows almost linear changes in its frequency relative to time passage. Thus, the linear compensation of the free running frequency can satisfy the accuracy of the standard frequency and timing generator of the present invention.” [Col. 10, lines 33-45]). In this case, the system time which is updated through decaying storage elements mentioned in the claim limitation is captured through the use of the crystal oscillator as shown above. According to the specification, a decaying storage element is an element which modifies a measurable variable in a defined way, “Such storage elements can be, for example, capacitors, coils or other elements which modify a measurable variable in a defined way. This means that, in the event of a failure of the reference time, the system time can also be updated with a defined accuracy.” See at least page 4, lines 14-19. As mentioned, the crystal oscillator performs the same way as the decaying storage element is described in the specification, and that is that it has a linear and accurate change with respect to time.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of decaying storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 
Regarding Claims 24 and 25:
Joo does not explicitly teach but Ujiie teaches:
calibrating the storage elements when the reference time is 3available. (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “when the satellite time signal is properly provided to the time interval measuring circuit 12, the phase lock loop (PLL) controls the oscillation frequency of the VCXO 10 by regulating the voltage thereto… Therefore, a time interval or phase difference between the ultra high accuracy satellite time signal GPS.sub.1pps from the satellite wave receiver 11 and the crystal time signal VCXO.sub.1pps is regulated to be constant.” [Col. 12, lines 35-45]). The calibration of the storage elements when the reference time is present as described in the claim limitation is captured the control of the oscillation frequency through the regulation of voltage. As mentioned above this is performed when the satellite signal is properly provided which is the same as the reference time being present.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of calibration of storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 
Regarding Claim 25:
Joo does not explicitly teach but Ujiie teaches:
wherein the 2calibrating of the storage elements is carried out taking 3account of one or more of the following influence 4variables: 
temperature, (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “The temperature sensor 29 monitors the temperature changes in the VCXO 10 and provides a signal indicating the temperature changes to the temperature compensation circuit 28. The temperature compensation circuit 28 produces temperature compensation data which is returned to the VCXO 10 through the signal adder 50 and the D/A converter 14 for compensating the frequency changes due to the changes in the temperature in the VCXO 10.” [Col. 11, lines 60-67]). As mentioned here, the temperature sensors and the temperature compensation system takes into account the temperature changes of the crystal oscillator, and created temperature compensation data which is sent to the crystal oscillator in order to adjust or compensate frequency changes of the crystal oscillator due to temperature changes.
air humidity,
radiation,
air pressure,
voltage level of a voltage supply, (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “when the satellite time signal is properly provided to the time interval measuring circuit 12, the phase lock loop (PLL) controls the oscillation frequency of the VCXO 10 by regulating the voltage thereto… Therefore, a time interval or phase difference between the ultra high accuracy satellite time signal GPS.sub.1pps from the satellite wave receiver 11 and the crystal time signal VCXO.sub.1pps is regulated to be constant.” [Col. 12, lines 35-45]). Through the regulation of voltage, the system is able to control the crystal oscillator frequency to match and be constant with the satellite time.
age. (“A crystal oscillator, which has been run for a sufficiently long time such as several hundred to several thousand hours (aging), shows almost linear changes in its frequency relative to time passage. Thus, the linear compensation of the free running frequency can satisfy the accuracy of the standard frequency and timing generator of the present invention.” [Col. 10, lines 39-45]). As mentioned, the crystal oscillator has a linear and accurate change with respect to time.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of calibration of storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 


7.	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20100204918 ) in view of Rogers (U.S. Patent # 6,493,650) and Ujiie (US 6081163 A), as applied to claim 8 above, further in view of UNNO (JP H08275081 A).

Regarding Claim 27:
Joo and Ujiie do not explicitly teach but Unno teaches:
wherein the storage 2elements include different storage elements respectively 3having different time constants and/or different storage element types. (“Further, the time constant of the loop filter is switched by selecting a plurality of external resistors and capacitors in the loop filter time constant switching means.” [0012]). Supplemental note: storage elements may be capacitor, “Typical examples of storage elements are capacitors or coils.” See at least page 5 line 21 of applicant’s own specification. Therefore, switching the time constant by the selection of a plurality of resistors and capacitors would read on the claim limitation.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the use of storage elements having different time constants and/or different types as taught by UNNO because “when operating in a weak electric field (low C / N ratio), it is necessary to increase the narrow lock range width and the time constant of the loop filter in order to improve the threshold characteristic” See at least paragraph 0002.


8.	Claims 16, 21-23, and 28-29 rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. Patent Application Publication # 2010/0204918) in view of DeCharms (U.S. Patent Application Publication # 2016/0192166).

Regarding Claims 16 and 28:
Joo teaches:
A method of operating an accident data memory (fig 1: black box 140) for a motor vehicle (fig 1, Paragraphs 9, 14, 43), comprising steps: 
establishing a system time of the accident data memory (figs 1-2, etc: clock time 130 of navigation device 120 and black box 140); 
obtaining raw data and a reference time from a satellite navigation system (P45, 55, 1, 22, 71, etc: raw data would be the unprocessed signals or data directly received from satellites; reference time = time from GPS signals); 
synchronizing the system time of the accident data memory with the reference time (P56, Figures 2 and 5-6, P10, 15, 79, etc: synchronizing clock time with reference time from GPS signals) when the reference time is available (when reference time is not available, it follows that nothing can be synchronized to it); 
receiving an accident signal indicating detection of an accident of the motor vehicle (P82, 33, 79, 81, 85, etc); 
receiving accident data regarding the accident (P33, 79, 81-82, 85, etc); 
in response to the accident signal, recording the data from the satellite navigation system, the accident data regarding the accident, and the system time in a non-volatile memory of the accident data memory (P33, 79, 81-82, 85, etc); and 
providing the data, the accident data, and the system time from the non-volatile memory for use in an evaluation or a reconstruction of the accident (P33, 79, 81-82, 85, etc).
Joo does not disclose recording the raw data from the satellite navigation system; or providing the raw data from memory. 
In the same field of endeavor, DeCharms discloses recording the raw data from the satellite navigation system; and providing the raw data from memory (P40, 61, 63, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Joo to record and provide the raw data, as taught by DeCharms, in order to improve GPS time and location measurements by correcting for signal distortions (P40, 61, 63, etc).  
Regarding Claim 21:
Joo teaches:
managing the system time in a clock of a unit containing 3the accident data memory. (Figure 5 and 6, “a representative example of the time-using device 180 may be a clock device 130 or a black box device 140 installed on a vehicle.” [0065]; “The black box is usually used to accurately make a diagnosis of an accident by capturing information on the car or surroundings at the time of the accident… it is important that the black box consistently monitors time information for capturing the details of the accident.” [0079]; “A black box 140 according to the present invention includes a time information receiving unit 610, an event receiving unit 620, a clock generating unit 630 and a controller 640.” [0080]; “The time information receiving unit 610 receives time information 303 from a navigation device 120. The received time information 303 is stored in a storage medium such as a memory so as to consistently monitor in the controller 640.” [0081]; “The clock generating unit 630 generates time information by its inner clock” [0083]; [0073]). The system time in the claim limitation is managed through a clock or a black box. The black box includes an inner clock that generates the time and it also includes memory for capturing the time information as well as information regarding the vehicle at the time of the accident.
Regarding Claim 22:
Joo teaches:
managing the system time in a clock of the accident data memory. (Figure 5 and 6, “a representative example of the time-using device 180 may be a clock device 130 or a black box device 140 installed on a vehicle.” [0065]; “The black box is usually used to accurately make a diagnosis of an accident by capturing information on the car or surroundings at the time of the accident… it is important that the black box consistently monitors time information for capturing the details of the accident.” [0079]; “A black box 140 according to the present invention includes a time information receiving unit 610, an event receiving unit 620, a clock generating unit 630 and a controller 640.” [0080]; “The time information receiving unit 610 receives time information 303 from a navigation device 120. The received time information 303 is stored in a storage medium such as a memory so as to consistently monitor in the controller 640.” [0081]; “The clock generating unit 630 generates time information by its inner clock” [0083]; [0026], [0074]). The system time in the claim limitation is managed through a clock or a black box. The black box includes an inner clock that generates the time and it also includes memory for capturing the time information as well as information regarding the vehicle at the time of the accident.
Regarding Claim 23:
Joo teaches:
updating the system time by a number of decaying storage 3elements when the reference time becomes unavailable ([0058]: crystal oscillator).
Regarding Claim 29:
Joo teaches:
a satellite navigation module 3that comprises the satellite navigation system and that is 4configured to generate the reference time (figure 3, “a method of performing time synchronization using a navigation device, the method including: (a) performing time synchronization between a GPS satellite and a navigation device by receiving GPS signals by a navigation device from at least one GPS satellite” [0010]; figure 1, [0045])


9.	Claim(s) 17-18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. # 2010/0204918) in view of DeCharms (U.S. Patent Application Publication # 2016/0192166), as applied to claim 16 above, further in view of Bradley (U.S. # 2013/0030642).

Regarding Claims 17 and 30:
Joo does not explicitly teach but Bradley teaches
generating integrity data regarding reliability or 3integrity of the reference time by the satellite navigation 4system (“Each GPS record contains a time component, a location component, and a set of data quality indicators. The data quality indicators in various embodiments of the present invention may include: signal-to-noise ratio (SNR), number of satellites, signal strength, horizontal dilution of precision (HDOP), and vertical dilution of precision (VDOP).” [0086]). The integrity data refers to data that represents the reliability and or accuracy of the reference time. “Such integrity data are data which display the reliability of the reference time generated from satellite navigation.” See at least page 3, lines 11-13. In this case, the quality indicators mentioned in the art, measures the quality and precision of the GPS record. Therefore, measuring the quality and precision of the time component as well as the location component, thus, making the quality indicator the same as the integrity data.  The data quality indicators are contained in the GPS record, making it indicative that the data is generated by means of a satellite navigation system or GPS.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the used of integrity data regarding reference time as taught by Bradley because “Delivery services and other transportation-related businesses utilize large numbers of drivers and must therefore implement certain measures to minimize the risk of accidents… the driver could then be reprimanded or closely monitored, in order reduce the likelihood of a future occurrence… if other factors caused the accident, the business may be able to relieve itself of liability upon a showing of evidence that the driver was not at fault. Therefore, there is a need for systems and methods for collecting accident data for use in assessing potential causes of the accident.” See at least paragraph 0003-0005.
Regarding Claim 18:
Joo teaches:
recording the data in the non-volatile memory in response to the accident signal. (Joo teaches accident detection and data storage in a memory [Joo paragraph 0079 and 0081] 
However Joo does not explicitly disclose data including integrity data and said data stored in a non-volatile memory. 
Bradly teaches:
Integrity data “data quality indicator” [0086], and storing data in non-volatile memory “nonvolatile storage” [0075])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the used of integrity data and said data stored in a non-volatile memory as taught by Bradley because “Delivery services and other transportation-related businesses utilize large numbers of drivers and must therefore implement certain measures to minimize the risk of accidents… the driver could then be reprimanded or closely monitored, in order reduce the likelihood of a future occurrence… if other factors caused the accident, the business may be able to relieve itself of liability upon a showing of evidence that the driver was not at fault. Therefore, there is a need for systems and methods for collecting accident data for use in assessing potential causes of the accident.” See at least paragraph 0003-0005.


10.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20100204918 ) in view of DeCharms (U.S. Patent Application Publication # 2016/0192166) and Bradley (US 20130030642 ) as applied to claim 17 above, further in view of Carter (US 20120208557 ).

Regarding Claim 19:
Joo does not explicitly teach but Bradly teaches:
the integrity data are wholly or partially based on a satellite-based augmentation system. (Bradly teaches integrity data based on a satellite system “data quality indicator” [0086] 
However Bradly does not explicitly disclose data which is based on a satellite-based augmentation system, SBAS. 
Carter teaches:
Data based on a satellite-based augmentation system, SBAS “Satellite Based Augmentation Systems, SBAS” [0095]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the use of integrity data, and satellite-based augmentation system, SBAS as taught by Bradly in view of Carter because “the use of location based authentication would make strong authentication procedures even better.” See at least paragraph 0004.



11.	Claim(s) 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20100204918 ) in view of DeCharms (U.S. Patent Application Publication # 2016/0192166) and  Bradley (US 20130030642 ) as applied to claim 17 above, further in view of ROY (US 20180080795 ).

Regarding Claims 20 and 31:
Joo does not explicitly teach but Bradly teaches:
when the reference time becomes unavailable, calculating an 3integrity level based on the integrity data existing prior 4to the unavailability of the reference time. (Bradley teaches integrity data and integrity level “data quality indicators” and “level of precision of the GPS record”
“Each GPS record contains a time component, a location component, and a set of data quality indicators. The data quality indicators in various embodiments of the present invention may include: signal-to-noise ratio (SNR), number of satellites, signal strength, horizontal dilution of precision (HDOP), and vertical dilution of precision (VDOP).” [0086]
“the data filtration module accesses one or more data quality indicators associated with a GPS record to determine the level of precision of the GPS record. The level of precision required may vary depending on the particular function of the data… the data filtration module may be configured to automatically select a value or range of values in response to a user selection of a particular data function (e.g., safety monitoring, accident reconstruction, etc.” [0088]
However, Bradly does not explicitly disclose data that continuous to be calculated in the event of a failure to the reference time. 
Roy teaches:
Data that continuous to be calculated in the event of a failure to the reference time “in combination with GPS systems to provide higher positional accuracy or to provide continued position estimation when GPS coverage fails.” [0011])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the use of integrity data, integrity level, and continuous calculation of data as taught by Bradly in view of Roy because “Dead reckoning may be useful in areas where GPS signal is absent, as it allows estimation of position where it would otherwise be impossible. Odometry data can be used in a number of different ways with varying levels of sophistication. Techniques for determining vehicle orientation and map-matching can increase the accuracy of estimated positions.” See at least paragraph 0011.


12.	Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20100204918 ) in view of DeCharms (U.S. Patent Application Publication # 2016/0192166), as applied to claim 1 above, further in view of Ujiie (US 6081163 A).

Regarding Claim 23:
Joo does not explicitly teach but Ujiie teaches:
updating the system time by a number of decaying storage 3elements when the reference time becomes unavailable. (“when an ultra high accuracy reference signal, such as GPS time signal, is unable to be received from an outside source, such as an artificial satellite for a certain long period of time, a free running frequency of an internal crystal oscillator is compensated in a linear fashion based on the prior history of the crystal oscillator. A crystal oscillator, which has been run for a sufficiently long time such as several hundred to several thousand hours (aging), shows almost linear changes in its frequency relative to time passage. Thus, the linear compensation of the free running frequency can satisfy the accuracy of the standard frequency and timing generator of the present invention.” [Col. 10, lines 33-45]). In this case, the system time which is updated through decaying storage elements mentioned in the claim limitation is captured through the use of the crystal oscillator as shown above. According to the specification, a decaying storage element is an element which modifies a measurable variable in a defined way, “Such storage elements can be, for example, capacitors, coils or other elements which modify a measurable variable in a defined way. This means that, in the event of a failure of the reference time, the system time can also be updated with a defined accuracy.” See at least page 4, lines 14-19. As mentioned, the crystal oscillator performs the same way as the decaying storage element is described in the specification, and that is that it has a linear and accurate change with respect to time.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of decaying storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 
Regarding Claims 24 and 25:
Joo does not explicitly teach but Ujiie teaches:
calibrating the storage elements when the reference time is 3available. (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “when the satellite time signal is properly provided to the time interval measuring circuit 12, the phase lock loop (PLL) controls the oscillation frequency of the VCXO 10 by regulating the voltage thereto… Therefore, a time interval or phase difference between the ultra high accuracy satellite time signal GPS.sub.1pps from the satellite wave receiver 11 and the crystal time signal VCXO.sub.1pps is regulated to be constant.” [Col. 12, lines 35-45]). The calibration of the storage elements when the reference time is present as described in the claim limitation is captured the control of the oscillation frequency through the regulation of voltage. As mentioned above this is performed when the satellite signal is properly provided which is the same as the reference time being present.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of calibration of storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 
Regarding Claim 25:
Joo does not explicitly teach but Ujiie teaches:
wherein the 2calibrating of the storage elements is carried out taking 3account of one or more of the following influence 4variables: 
temperature, (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “The temperature sensor 29 monitors the temperature changes in the VCXO 10 and provides a signal indicating the temperature changes to the temperature compensation circuit 28. The temperature compensation circuit 28 produces temperature compensation data which is returned to the VCXO 10 through the signal adder 50 and the D/A converter 14 for compensating the frequency changes due to the changes in the temperature in the VCXO 10.” [Col. 11, lines 60-67]). As mentioned here, the temperature sensors and the temperature compensation system takes into account the temperature changes of the crystal oscillator, and created temperature compensation data which is sent to the crystal oscillator in order to adjust or compensate frequency changes of the crystal oscillator due to temperature changes.
air humidity,
radiation,
air pressure,
voltage level of a voltage supply, (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “when the satellite time signal is properly provided to the time interval measuring circuit 12, the phase lock loop (PLL) controls the oscillation frequency of the VCXO 10 by regulating the voltage thereto… Therefore, a time interval or phase difference between the ultra high accuracy satellite time signal GPS.sub.1pps from the satellite wave receiver 11 and the crystal time signal VCXO.sub.1pps is regulated to be constant.” [Col. 12, lines 35-45]). Through the regulation of voltage, the system is able to control the crystal oscillator frequency to match and be constant with the satellite time.
age. (“A crystal oscillator, which has been run for a sufficiently long time such as several hundred to several thousand hours (aging), shows almost linear changes in its frequency relative to time passage. Thus, the linear compensation of the free running frequency can satisfy the accuracy of the standard frequency and timing generator of the present invention.” [Col. 10, lines 39-45]). As mentioned, the crystal oscillator has a linear and accurate change with respect to time.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of calibration of storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 


13.	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20100204918 ) in view of DeCharms (U.S. Patent Application Publication # 2016/0192166) and Ujiie (US 6081163 A), as applied to claim 8 above, further in view of UNNO (JP H08275081 A).

Regarding Claim 27:
Joo and Ujiie do not explicitly teach but Unno teaches:
wherein the storage 2elements include different storage elements respectively 3having different time constants and/or different storage element types. (“Further, the time constant of the loop filter is switched by selecting a plurality of external resistors and capacitors in the loop filter time constant switching means.” [0012]). Supplemental note: storage elements may be capacitor, “Typical examples of storage elements are capacitors or coils.” See at least page 5 line 21 of applicant’s own specification. Therefore, switching the time constant by the selection of a plurality of resistors and capacitors would read on the claim limitation.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Joo to include teachings of the use of storage elements having different time constants and/or different types as taught by UNNO because “when operating in a weak electric field (low C / N ratio), it is necessary to increase the narrow lock range width and the time constant of the loop filter in order to improve the threshold characteristic” See at least paragraph 0002.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHANG; Zen Lee (US-20130300552-) is pertinent because it includes an apparatus used to exchange collision related information during an accident, record the time of occurrence, and GPS connection. Additionally, it include collision detection sensors and a memory to record the information gathered.
Thomas; Alex (US 20120249343 ) is pertinent because it includes the continuity of coordinate computation during a loss of GPS or loss of GPS signal.
Joodaki; Saeideh ( US-20170337753-) is pertinent because it includes the identification of vehicle accident, the gathering of accident data and GPS coordinates of the vehicle, as well as determining current time and time of events.
圭作 林 (JP-5585194-B2) is pertinent because it includes a system which records data before and after and vehicular accident, it is also capable of determine time and location through a GPS navigation system
JIANG, Jin-guang (CN-203352548-U) is pertinent because it includes a GPS receiver, a plurality of resistors and capacitors, and change of time constants.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
July 22, 2022